Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 18-cv-03065-MEH

 ROCKY MOUNTAIN WILD, INC.,

        Plaintiff,

 v.

 UNITED STATES FOREST SERVICE, and
 UNITED STATES DEPARTMENT OF AGRICULTURE,

        Defendants.


                             DECLARATION OF JENNA SLOAN


        I, Jenna Sloan, hereby declare as follows:

        1.      I am the Strategic Planning Director for the United States Forest Service, Rocky

 Mountain Region, stationed in Lakewood, Colorado. I have held this position from January

 2018, continuing through the present. I previously held the position of Director, State and

 Private Forestry and Tribal Relations from approximately January 2017 through January 2018. I

 also held an Applied Fire Ecologist position within the Washington Office of the Forest Service

 from approximately October 2014 through October 2015.

        2.      My responsibilities in this position include supervising and coordinating regional

 programs including forest planning, National Environmental Policy Act (NEPA), Social and

 Economic Sciences, Appeals, Administrative Review regulations and policies, Freedom of

 Information Act (FOIA), Electronic Freedom of Information Act (EFOIA), Privacy Act (PA),

 Records Management, and Litigation for the Rocky Mountain Region. I am responsible for



                                                 1
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 2 of 26




 keeping the leadership up-to-date on important issues and provide advice and recommendations

 to management officials and deciding officials. I provide recommendations or issue policy

 decisions for my programs.

        3.      Due to the nature of my official duties, I am familiar with the processes and

 procedures the Forest Service follows in responding to FOIA requests made to the Forest Service

 in Colorado.

        4.      As part of my official duties, I oversaw the Forest Service’s response to the FOIA

 request at issue in this litigation, including supervising and communicating with the FOIA

 Coordinators and other individuals directly involved with this FOIA request.

        5.      I make this declaration based on my personal knowledge; review of Forest

 Service records; and information gained in the course of my official duties, including through

 consultations with individuals directly involved in the records search in connection with this

 FOIA request. The information contained in this declaration is accurate to the best of my current

 knowledge.

       Background on the Forest Service and the Village at Wolf Creek Access Project

        6.      The Forest Service is responsible for managing millions of acres of public lands

 for various uses. Those uses include recreation activities such as hiking, camping, and hunting,

 as well as extraction activities, such as logging and mining.

        7.      Forest Service lands are divided into nine geographic regions, of which the Rocky

 Mountain Region is Region 2. National Forests and Grasslands are divided into Ranger

 Districts, which report to a Supervisor’s Office, which in turn reports to their regional office.

 Regional offices report to Forest Service headquarters in Washington, D.C.



                                                   2
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 3 of 26




        8.      In 1986, the Forest Service completed a land exchange with the Leavell-

 McCombs Joint Venture (“LMJV”). By this exchange, a parcel of land located near the base of

 the Wolf Creek Ski Area, managed by the Rio Grande National Forest, was conveyed to LMJV

 in exchange for land elsewhere that was transferred to the Forest Service.

        9.      The parcel of land conveyed to LMJV did not have access to the state highway

 system. In 2006, the Forest Service issued a decision to allow access to the property. That

 decision was subsequently challenged in court by Plaintiff’s predecessor organization. The court

 issued a preliminary injunction preventing development to build a road to access the property.

 That lawsuit settled in 2008, to bring closure to the litigation and allow for the initiation of a new

 analysis.

        10.     In July 2010, LMJV submitted a proposal to the Forest Service for a new land

 exchange as a way to provide year-round access to its property. The Forest initiated another

 process under the National Environmental Policy Act (“NEPA”) to evaluate this proposal.

 Through a third-party contractor, the Forest Service prepared an Environmental Impact

 Statement (“EIS”) to analyze the request for access pursuant to the Alaska National Interest

 Lands Conservation Act (“ANILCA”). A draft of that EIS was distributed for public comment in

 2012. On November 20, 2014, the Forest Service published the final EIS (“FEIS”).

        11.     The Forest Service issued a final Record of Decision (“ROD”) on May 21, 2015,

 approving the land exchange. Plaintiff, among others, challenged the decision in litigation

 pursuant to the Administrative Procedure Act (“APA”). The district court set the decision aside

 on May 19, 2017, and LMJV appealed to the Tenth Circuit. That appeal was later dismissed.

        12.     On July 19, 2018, the Rio Grande National Forest issued a new draft ROD,

 approving access to LMJV’s land through a right-of-way access as opposed to a land exchange.

                                                   3
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 4 of 26




 Before the draft ROD was issued, in connection with this new decision, Forest Service staff

 prepared a Biological Assessment (“BA”); they also prepared a Supplemental Information

 Report (“SIR”) to determine if the 2014 EIS required supplementation. The Forest Service also

 consulted with the U.S. Fish and Wildlife Service, which concluded with a Biological Opinion

 (“BO”) issued on December 17, 2018.

        13.     The Forest Service received objections to the Draft ROD, including objections

 from Plaintiff. The objections were considered, and a response was issued on November 19,

 2018. On February 27, 2019, the Rio Grande National Forest issued the Final ROD.

        14.     On May 28, 2019, Plaintiff initiated a lawsuit challenging the latest Final ROD.

 See Rocky Mountain Wild et al. v. Dallas et al., Case No. 19-cv-01512-CMA (D. Colo. filed

 May 28, 2019).

                         Procedural History of Plaintiff’s FOIA Request

        15.     Plaintiff has previously submitted FOIA requests to the Forest Service in

 connection with the Village at Wolf Creek access project. The same parties to this action have

 previously engaged in litigation regarding Plaintiff’s FOIA requests, including in cases filed in

 2014 and 2015. See Rocky Mountain Wild, Inc. v. United States Forest Service, et al., 14-cv-

 02496-WYD-KMT (D. Colo. filed Sept. 9, 2014); Rocky Mountain Wild, Inc. v. United States

 Forest Service et al., No. 15-cv-00127-WJM-CBS (D. Colo. filed Jan. 19, 2015).

        16.     On July 20, 2018, Plaintiff submitted a FOIA request to the Forest Service,

 Region 2, seeking a broad range of documents relating to the Village at Wolf Creek Access

 Project and the July 19, 2018 Draft ROD. See Exhibit A.

        17.     On August 7, 2018, the Forest Service sent a letter to Plaintiff, acknowledging

 receipt of the request, seeking additional information to support Plaintiff’s fee waiver request,

                                                  4
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 5 of 26




 and noting that the request had been assigned FOIA tracking number 2018-FS-R2-05258-F. See

 Exhibit B. That letter also noted that the FOIA request appeared to encompass communications

 among the Forest Service, USDA’s Office of the General Counsel (“OGC”), and the United

 States Department of Justice (“DOJ”) regarding the ongoing litigation involving Plaintiff and the

 agency. See id. at 3. The letter indicated that the Forest Service would construe the FOIA

 request not to include such documents, which would be subject to privilege and for which

 Plaintiff could expect to receive, at most, a large privilege log of records exempt from disclosure.

 See id. Finally, that letter noted that the FOIA request was complex and that “exceptional

 circumstances” pursuant to 5 U.S.C. § 552(a)(6)(C) were present. Id.

        18.     Plaintiff responded to the Forest Service’s inquiries by letter dated August 16,

 2018. See Exhibit C. That letter provided additional information in support of Plaintiff’s fee

 waiver request. See id. at 1-4. The letter also confirmed that the FOIA request did seek

 communications among the Forest Service, OGC, and DOJ relating to “any past or current

 litigation” and insisted that any assertion of privilege for such documents “must be supported

 within a lawful Vaughn index.” Id. at 5.

        19.     The Forest Service sent Plaintiff two additional letters, both dated September 5,

 2018. See Exhibits D & E. The first letter granted Plaintiff’s fee waiver request. See Exhibit D

 at 2. The letter repeated that “exceptional circumstances” pursuant to 5 U.S.C. § 552(a)(6)(C)

 were present, due to the complexity of the FOIA request. Id. at 2.

        20.     The second letter dated September 5, 2018 also stated that “exceptional

 circumstances” pursuant to 5 U.S.C. § 552(a)(6)(C) were present. See Exhibit E at 4. That letter

 indicated that the Forest Service had assigned a separate tracking number for the portion of

 Plaintiff’s FOIA request encompassing records within the scope of the FOIA request that related

                                                  5
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 6 of 26




 to prior and ongoing litigation involving Plaintiff and the agency. See id. at 1-3. Subsequently,

 however, the Forest Service determined to consider all portions of the FOIA request under the

 same, initially assigned tracking number, 2018-FS-R2-05258-F.

                           Search for Potentially Responsive Documents

        21.     The Forest Service interpreted the FOIA request to encompass all Forest Service

 records relating to the Village at Wolf Creek Access Project. The Forest Service interpreted the

 FOIA request not to include any documents that Plaintiff had already received or had access to,

 including documents produced or filed in prior litigations to which Plaintiff was a party, and

 documents made available to the public through Internet links or other means.

        22.     The Forest Service initially considered that the beginning cut-off date for

 documents in response to the FOIA request would be November 20, 2014. However, the Forest

 Service ultimately determined that the appropriate beginning cut-off date was May 22, 2015.

 This was because any documents dated prior to May 22, 2015 would likely be duplicative of

 documents Plaintiff has already received or been provided access to. Specifically, an extremely

 broad selection of documents relating to the Village at Wolf Creek access project was previously

 reviewed and produced to Plaintiff in the course of FOIA requests and litigation from 2014

 through 2016 and in the administrative record for the 2015 APA case, which covered the time

 period through the date of the May 21, 2015 ROD.

        23.     The Forest Service initially considered that the end cut-off date for documents in

 response to this FOIA request would be July 20, 2018, the date of the request. Plaintiff objected

 to this cut-off date, and the Forest Service subsequently determined to extend the end cut-off date

 for documents responsive to this search to March 1, 2019.



                                                  6
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 7 of 26




        24.      After the FOIA request was received, I met with other Forest Service individuals

 multiple times to discuss the scope of the request and documents likely to be responsive. We

 worked to identify those agency employees reasonably likely to have documents responsive to

 the FOIA request. Based on those conversations, the Forest Service identified the employees

 listed below because they were identified as having an administrative or primary responsibility,

 or substantive involvement regarding the development, review, administrative review, and/or

 issuance of the 2018 Draft ROD and 2019 Final ROD. It was determined that communications

 relating to the Village at Wolf Creek access project within the defined timeframe would have

 been routed through or originated by one or more of these listed individuals, and therefore that

 those individuals would have records of documents relating to the project.

        25.      The Forest Service identified the following twenty-seven individuals as those

 likely to have responsive records (the “custodians”):

              a. Brian Ferebee, Regional Forester, Lakewood, CO

              b. Tammy Whittington, Deputy Regional Forester, Lakewood, CO

              c. Jacque Buchanan, Deputy Regional Forester, Lakewood, CO

              d. Dan Dallas, Forest Supervisor, Monte Vista, CO

              e. Tom Malecek, Deputy Forest Supervisor, Monte Vista, CO

              f. Jenna Sloan, Director of Strategic Planning, Lakewood, CO

              g. Steve Lohr, Director of Renewable Resources, Lakewood, CO

              h. Valerie Baca, Director of External Affairs, Lakewood, CO

              i. E. Lynn Burkett, Director, Recreation, Lands, Minerals and Volunteers,

                 Lakewood, CO



                                                 7
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 8 of 26




          j. Jason Robertson, Deputy Director Recreation, Lands, Minerals, and Volunteers,

             Lakewood, CO

          k. Dave Loomis, NEPA Program Lead, Lakewood, CO

          l. Bunni Maceo, Regional Budget Director, Lakewood, CO

          m. Don Dressler, Mountain Resort Program Manager, Lakewood, CO

          n. Deb Ryon, National FirstNet Project Manager, Lakewood, CO

          o. Patricia Hesch, Region 2 Land Ownership Adjustment Program Manager,

             Lakewood, CO

          p. Guy Blackwolf, Environmental Coordinator, Monte Vista, CO

          q. Ken Tu, Regional Admin Review Coordinator, Lakewood, CO

          r. Lynne Hagen, Litigation Coordinator, Lakewood, CO

          s. Lawrence Lujan, Regional Press Officer, Lakewood, CO

          t. Olga Troxel, Administrative Review Assistant, Missoula, MT

          u. Peter McDonald, Threatened Endangered and Sensitive Species Program Leader,

             Lakewood, CO

          v. Melissa Dressen, Wildlife Biologist, Steamboat Springs, CO

          w. Oscar Martinez, District Ranger, Pueblo, CO

          x. Matt Klein, Realty Specialist, Minturn, CO

          y. Niccole Mortenson, Engineering and Minerals NEPA Project Specialist,

             Missoula, MT/Delta, CO

          z. Sara Beck, Forest Planner and Environmental Coordinator, Fort Collins, CO

          aa. Katie O’Conner, Director, Washington, DC



                                             8
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 9 of 26




        26.      A list of custodians was provided to Plaintiff on May 2, 2019. I understand that

 Plaintiff did not request that the Forest Service add any custodians to that list.

        27.      One individual, Mike Blakeman, was inadvertently erroneously included on the

 May 2, 2019 custodian list. Mr. Blakeman, a former Public Affairs Specialist for the Rio Grande

 National Forest’s Monte Vista office, retired from the Forest Service on February 28, 2019. The

 Forest Service had considered whether Mr. Blakeman should be included as a custodian for this

 FOIA request, but given his role, it was ultimately determined that his communications were

 typically in response to other custodians, and therefore his records were unlikely to include any

 documents that would not be found in other custodians’ responsive records.

        28.      The records of each of the twenty-seven custodians listed above were searched for

 documents potentially responsive to this FOIA request. I, along with other Forest Service

 individuals, worked to ensure those searches were conducted in a manner likely to identify

 responsive records.

        29.      Most of the custodians searched their own documents, using the search

 parameters they identified as most likely to identify potentially responsive documents, as the

 custodians themselves were best-positioned to know (i) where they would have potentially

 responsive documents in their files and (ii) what search parameters would be best aimed to locate

 those documents.

        30.      To the best of my knowledge, the custodians’ searches of their own files

 encompassed the following records systems and search terms:

              a. Bunni Maceo:

                       i. Records locations searched: Outlook/email

                    ii. Search terms used: “Wolf Creek”; “VWC”; “LMJV”

                                                   9
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 10 of 26




          b. Don Dressler:

                 i. Records locations searched: Hard copy permit files, C: drive,

                    Outlook/emails

                ii. Search terms used: “Wolf Creek”; “Village at Wolf Creek”; “Village at

                    Wolf Creek Access Project”

          c. Deb Ryon:

                 i. Records locations searched: Hard copy files, computer Village at Wolf

                    Creek file, Outlook/emails

                ii. Search terms used: “VWC”; names of Forest Service employees involved

                    in the Village at Wolf Creek access project

          d. Jason Robertson

                 i. Records locations searched: Outlook/email and archives

                ii. Search terms used: “Wolf Creek”; “Wolf”

          e. Jenna Sloan:

                 i. Records locations searched: Hard copy files, computer hard drive,

                    Outlook/email

                ii. Search terms used: “WCV”; “Wolf Creek”; “Village at Wolf Creek”

          f. Kenneth Tu:

                 i. Records locations searched: Notebook, computer hard drive,

                    Outlook/email

                ii. Search terms used: Mr. Tu individually reviewed documents that he

                    located that were potentially related to the Village at Wolf Creek access



                                             10
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 11 of 26




                    project and provided them to be processed and reviewed as part of the

                    FOIA response as appropriate.

          g. Lynne Hagen:

                 i. Records locations searched: Hard copy files, Outlook/email, email

                    archive, Pinyon (a file management system used by the Forest Service in

                    some instances), C: drive

                ii. Search terms used: Ms. Hagen did not apply individual search terms as

                    her documents relating to the Village at Wolf Creek access project were

                    organized into specific folders in various locations. She provided all

                    documents from those locations to be processed and reviewed as part of

                    the FOIA response.

          h. Lawrence Lujan:

                 i. Records locations searched: Outlook/email, computer system, Pinyon

                ii. Search terms used: “Village at Wolf Creek access project”

          i. Patricia Hesch:

                 i. Records locations searched: Outlook/email, folders titled “5430 Land

                    Exchange/Wolf Creek” and “Documents/Wolf Creek”

                ii. Search terms used: “Wolf Creek”

          j. Peter McDonald:

                 i. Records locations searched: Hard drive folder dedicated to the Wolf Creek

                    project, Outlook/email folder dedicated to the Wolf Creek project; Pinyon

                    folder dedicated to the Wolf Creek project



                                             11
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 12 of 26




                ii. Search terms used: Mr. McDonald applied search terms for an earlier

                    search, but his search performed in March 2019 did not use keyword

                    searches because he knew where in his files potentially responsive

                    documents would have been stored, and he provided all the files from

                    those locations.

          k. Steve Lohr:

                 i. Records locations searched: Outlook/email, computer

                ii. Search terms used: “Wolf Creek”; “Leavell-McCombs Joint Venture”

          l. Valerie Baca:

                 i. Records locations searched: Outlook/email, computer system

                ii. Search terms used: “Village at Wolf Creek Access Project”; “VWC”;

                    “Wolf Creek”

          m. Olga Troxel:

                 i. Records locations searched: Outlook/email, C: drive folder titled

                    “C:\WorkSpace\RODetail2018\WolfCreek”

                ii. Search terms used: “VWC”; “Wolf Creek”; “Village at Wolf Creek”

          n. Melissa Dressen:

                 i. Records locations searched: Outlook/email, computer hard drive

                ii. Search terms used: “Wolf Creek”, names of Appeal Team members

          o. Katie O’Connor:

                 i. Records locations searched: Outlook/email, computer hard drive

                ii. Search terms used: “Wolf Creek”

          p. Guy Blackwolf:

                                             12
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 13 of 26




                      i. Records locations searched: Outlook/email via Proofpoint

                     ii. Search terms used: Mr. Blackwolf did not use search terms, but did a

                         search of his records that did not identify any potentially responsive

                         records that would have been unique—that is, not present in the records of

                         other custodians for this FOIA response.

               q. E. Lynn Burkett:

                      i. Records locations searched: Hard copy records, Outlook/email

                     ii. Search terms used: “Wolf Creek”

               r. Matthew Klein:

                      i. Records locations searched: laptop PC, Outlook/email

                     ii. Search terms used: “Wolf”; “RART”; “Capps”; “Troxel”; “Martinez”; “Oscar”

               s. Niccole Mortenson:

                      i. Records locations searched: Hard drive, Outlook/emails

                     ii. Search terms used: “Wolf Creek”; “Response”; date ranges of

                         administrative review

               t. Oscar Martinez:

                      i. Records locations searched: Word documents, Outlook/emails

                     ii. Search terms used: “Wolf Creek”; “RART”

         31.      The Forest Service does not have contemporaneous record of the specific

  locations and search terms Dave Loomis used to search his files. However, agency records

  indicate that Mr. Loomis did do a search, which identified no documents responsive to the FOIA

  request.



                                                  13
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 14 of 26




         32.      Brian Ferebee, Jacque Buchanan, Tammy Whittington, Dan Dallas, and Tom

  Malecek delegated the task of searching their records to their administrative assistants. To the

  best of my knowledge, the searches of Mr. Ferebee, Ms. Buchanan, Ms. Whittington, Mr. Dallas,

  and Mr. Malecek’s files encompassed the following records systems and search terms:

               a. Brian Ferebee:

                      i. Records locations searched: Computer and Outlook/emails

                     ii. Search terms used: “Village at Wolf Creek”; “Record of Decision”;

                         “Village”; “Wolf Creek”; “ANILCA”

               b. Jacque Buchanan:

                      i. Records locations searched: Computer and Outlook/emails

                     ii. Search terms used: “Wolf Creek”; “Village at Wolf Creek ANILCA”

               c. Tammy Whittington:

                      i. Records locations searched: Computer and Outlook/emails

                     ii. Search terms used: “Wolf Creek”; “LMJV”; “ANILCA”; “Village at Wolf

                         Creek ANILCA”

               d. Dan Dallas:

                      i. Records locations searched: Computer/Outlook via Proofpoint Enterprise

                         Archive, Outlook via workstation

                     ii. Search terms used: “Village at Wolf Creek”; “Wolf Creek”; “VWC”;

                         “WCV”; “Red McCombs”; “McCombs”; “Clint Jones”; “Dusty Hicks”;

                         “LMJV”; “Leavell-McCombs Joint Venture”; “Leavell-McCombs”;

                         “USFWS”; “FWS”; “CPW”; “Colorado Parks and Wildlife”; “Regional

                         Office”; “RO”; “CDOT”; “Colorado Department of Transportation”

                                                  14
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 15 of 26




               e. Tom Malecek:

                      i. Records locations searched: Computer/Outlook via Proofpoint Enterprise

                         Archive

                     ii. Search terms used: “Village at Wolf Creek”; “Wolf Creek”; “VWC”;

                         “WCV”; “Red McCombs”; “McCombs”; “Clint Jones”; “Dusty Hicks”;

                         “LMJV”; “Leavell-McCombs Joint Venture”; “Leavell-McCombs”;

                         “USFWS”; “FWS”; “CPW”; “Colorado Parks and Wildlife”; “Regional

                         Office”; “RO”; “CDOT”; “Colorado Department of Transportation”

         33.      Multiple email messages were sent to custodians requesting that they search for

  responsive documents. Custodians—or the individuals conducting searches on behalf of

  custodians—were instructed to search for “all agency communications and records pertaining to

  the Village at Wolf Creek ANILCA access project and decision from May 22, 2015 through

  March 1, 2019.”

         34.      Locations searched in connection with this FOIA request included physical hard

  copy files, external and internal computer hard drives, and email communications and

  attachments saved on the Forest Service’s ProofPoint Enterprise Archive system.

         35.      For most custodians, two separate rounds of searches for responsive documents

  were conducted. However, to the best of my knowledge, all of the twenty-seven custodians’ files

  were searched after March 1, 2019 (the end cut-off date for documents responsive to the FOIA

  request). The searches of custodians’ documents were conducted in a manner as to identify

  documents and communications made up to March 1, 2019.

         36.      Most, but not all, of the custodians’ searches identified documents potentially

  responsive to the FOIA request. Potentially responsive documents were saved electronically, in

                                                   15
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 16 of 26




  folders on a shared location on the Forest Service’s Pinyon content-management system,

  organized by the custodians’ last names. Some custodians saved their potentially responsive

  documents directly to the folder themselves; others sent the files to the Regional FOIA

  Coordinator to be placed into the appropriate folder.

         37.     The identified potentially responsive documents were loaded into FOIAXpress,

  the system that the Forest Service—like many other federal agencies—typically uses to process

  documents in connection with FOIA requests.

         38.     In general, the custodians’ documents were received in their native format, and

  were converted to PDF format as they were processed via FOIAXpress.

         39.     Upon initial review of the documents received from the identified custodians, it

  was determined that no other custodians should be searched, as their records were not reasonably

  likely to contain unique documents not already captured by the searches the identified custodians

  had performed.

                   Forest Service Review and Productions of Responsive Documents

         40.     The Forest Service assigned a team of reviewers to conduct the initial review of

  potentially responsive records. Due to the large volume of documents at issue, the pace of

  productions, and limited resources and the press of the Forest Service’s ongoing work and

  numerous other FOIA requests, the team included some individuals experienced in FOIA matters

  and others with limited prior FOIA experience. The membership of the team varied somewhat

  during the lengthy course of the review.

         41.     The Forest Service reviewed the PDF versions of the documents, after they had

  been processed via FOIAXpress. This allowed for the application of redactions to material

  exempted from disclosure under FOIA.

                                                  16
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 17 of 26




         42.     The Forest Service’s review process involved multiple steps. The review team

  sifted through the identified potentially responsive documents to eliminate documents not

  responsive to the FOIA request. The review team also endeavored to remove documents that, as

  evident on their face, had previously been produced to Plaintiff or otherwise made publicly

  available. This included documents that bore a CM/ECF header, indicating that they had been

  filed on the Court’s docket and were therefore publicly available.

         43.     The review team also reviewed documents for the applicability of any FOIA

  exemptions, and applied redactions to all or parts of the pages of each document as appropriate.

         44.     As part of the Forest Service’s review process, reviewers endeavored to cull

  documents that were outside the applicable timeframe between May 22, 2015 and March 1,

  2019. However, a significant number of documents dated before May 22, 2015 were ultimately

  included in the productions to Plaintiff, due at least in part to older documents and

  communications being attached to communications that did fall within the relevant timeframe for

  the FOIA request.

         45.     Once the documents to be included in a production were reviewed, the Forest

  Service Bates-labeled each page of the production and burned the production onto discs that

  were sent to Plaintiff’s counsel.

         46.     Between March 2019 and March 2020, the Forest Service made twenty-seven

  rolling productions to Plaintiff of documents in response to the FOIA request. Each rolling

  production was accompanied by a cover letter from the Forest Service. The cover letters for the

  twenty-seven rolling productions between March 2019 and March 2020 are attached here,

  together, as Exhibit F.



                                                   17
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 18 of 26




         47.     The Forest Service provided Plaintiff with amended, replacement productions for

  two of the rolling productions after it was discovered, shortly after those productions were sent,

  that exempt material had been inadvertently included without proper redactions. See Exhibit G.

         48.     Following the Court’s Order of April 23, 2019 that the Forest Service increase its

  pace of productions, each of the Forest Service’s biweekly rolling productions included at least

  6,000 pages.

         49.     A large number of produced documents contained one or more redactions

  pursuant to FOIA exemptions. In general, those applied redactions included text indicating the

  exemption being asserted.

                  Additional Review and Re-Production of Responsive Documents

         50.     In light of the large volume of documents at issue, and the fact that a significant

  proportion of those documents involved the application of one or more privileges, the Forest

  Service engaged an experienced, qualified outside contractor to assist with preparing the final

  Vaughn index in this matter. As part of that process, the Forest Service also asked the contractor

  to review the documents that had been produced once more, to determine whether any redactions

  that were applied to the documents when they were initially produced should be reduced or

  removed.

         51.     The Forest Service provided the contractor with the documents that had

  previously been produced to Plaintiff in response to the FOIA request. The contractor loaded

  these documents onto a document review platform, through which duplicate documents could

  more readily be identified and reviewed to ensure FOIA exemptions were being asserted

  consistently across duplicate and near-duplicate documents.



                                                  18
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 19 of 26




         52.     In consultation with Forest Service individuals and attorneys for Defendants, the

  contractor reviewed the previously produced documents and reduced or removed redactions

  where it was deemed appropriate to do so.

         53.     In situations where it was not deemed appropriate to reduce or remove redactions

  from the previously produced documents, the contractor was instructed to reproduce the original

  redactions on the documents in the document review platform, such that the same information

  that was redacted when the document was initially produced would be redacted in the re-

  production.

         54.     On September 10, 2020, the Forest Service re-produced to Plaintiff all of the

  documents that had previously been included in the rolling productions in response to the FOIA

  request. See Exhibit H (re-production cover letter). That re-production reflected the documents

  for which it had been determined that the redactions applied when the documents were initially

  produced should be reduced or removed. See id. Additionally, the re-production included each

  document as an individual PDF file, as opposed to the documents being combined into larger

  PDF files, which was an issue Plaintiff had recently raised well after the completion of the

  rolling productions in March 2020.

         55.     The September 10, 2020 re-production also included two pages that were

  inadvertently omitted from the prior rolling productions. See id.

         56.     In total, the Forest Service has produced 14,740 documents encompassing

  140,637 pages to Plaintiff in response to the FOIA request.




                                                  19
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 20 of 26




                         Applicable FOIA Exemptions and the Vaughn Index

         57.     The documents responsive to the FOIA request were reviewed to ensure that all

  reasonably segregable information not subject to a FOIA exemption has been released in the

  documents produced to Plaintiff.

         58.     In the course of the review of documents responsive to the FOIA request, it was

  determined that certain information responsive to the request should be withheld under FOIA

  exemptions 2, 4, 5, and 6.

         59.     Exemption 2 protects records that are “related solely to the internal personnel

  rules and practices of an agency.” 5 U.S.C. § 552(b)(2). In this case, the Forest Service redacted

  agency telephone conference numbers and passcodes pursuant to Exemption 2. These numbers

  relate solely to internal agency practices and are of little to no public interest. Moreover,

  disclosure of these numbers could allow individuals outside the agency to dial into the agency’s

  telephone conference system and obtain unauthorized access to agency information and disrupt

  agency operations.

         60.     Exemption 4 protects “trade secrets and commercial or financial information

  obtained from a person and privileged or confidential.” Id. § (b)(4). Here, the Forest Service has

  redacted confidential commercial and financial information from a small number of documents,

  including corporate bank account numbers, estimated insurance premiums, and information

  provided in connection with billing statements from Plaintiff’s counsel.

         61.     Exemption 5 protects inter- or intra-agency documents “that would not be

  available by law to a party other than an agency in litigation with the agency.” Id. § (b)(5).

  Exemption 5 therefore incorporates all common law and governmental privileges and protections



                                                   20
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 21 of 26




  that protect federal materials from discovery in federal litigation, including the attorney-client

  privilege, work product protection, and the commercial information privilege.

         62.     As indicated in the attached Vaughn index (Exhibit I), a large number of

  documents were withheld in full or in part pursuant to the attorney-client privilege. The

  information redacted from these documents pursuant to this privilege consists overwhelmingly

  of: (i) communications among Forest Service personnel, OGC attorneys, and/or DOJ attorneys in

  the course of seeking or providing the attorney’s legal advice, or seeking or providing

  information necessary to provide legal advice; and (ii) documents reflecting OGC and/or DOJ

  attorneys’ legal advice in the form of comments or drafts. If disclosed, the redacted information

  would reveal confidential, attorney-client privileged material.

         63.     Additionally, as indicated in the attached Vaughn index, a large number of

  documents were withheld in full or in part pursuant to work product protection. These redactions

  often, though not always, overlapped with redactions for attorney-client privilege. A significant

  number of draft documents, and communications relating to draft documents, were redacted for

  work product as they were prepared by, or at the direction or supervision of, attorneys in the

  context of ongoing or foreseeable litigation under the APA and/or FOIA. Those draft documents

  include, among other things: drafts of briefs, declarations, and other filings in connection with

  ongoing litigation; drafts of the Draft Record of Decision (“ROD”) dated July 19, 2018, which

  was drafted by OGC attorney Kenneth Capps in consultation with the Forest Service; drafts of

  the Final ROD dated February 29, 2019, which was based on the Draft ROD Mr. Capps drafted

  in consultation with the Forest Service; drafts of the United States Fish and Wildlife Service’s

  Biological Opinion (“BO”) finalized on December 17, 2018, which was prepared in consultation

  with the Forest Service; drafts of the and Biological Assessment (“BA”) dated July 18, 2018;

                                                   21
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 22 of 26




  drafts of the Supplemental Information Report (“SIR”) dated June 28, 2018; drafts of

  communications plans, briefing papers, and press releases regarding the Village at Wolf Creek

  access project; and drafts of the Environmental Impact Statement (“EIS”) dated November 20,

  2014. The information redacted from the documents pursuant to work product protection

  includes information that contains an attorney’s mental impressions in the course of ongoing

  and/or anticipated litigation, or materials prepared at the direction or under the supervision of

  attorneys in the context of ongoing and/or anticipated litigation. If disclosed, the redacted

  material would reveal attorney mental impressions and factual work product.

         64.     Finally, the confidential commercial information privilege also applies to protect

  the same internal teleconference numbers and passcodes that are protected by Exemption 2.

  These numbers are shared internally for the purpose of conducting official government business.

  Release of this information would harm the government’s financial interest in maintaining the

  integrity of the commercial telephonic systems it contracts for.

         65.     The records withheld in full or in part pursuant to Exemption 5 constitute inter- or

  intra-agency documents because they were shared among individuals with the Forest Service,

  OGC, and DOJ. To the best of my knowledge, and as indicated on the Vaughn index, these

  documents were not shared with any non-government persons, other than the contractor hired by

  the Forest Service to assist with the preparation of the Vaughn index in this case.

         66.     Exemption 6 protects “personnel and medical files and similar files[,] the

  disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” Id.

  § (b)(6). Here, the Forest Service has redacted personal information including individuals’ home

  addresses, personal telephone numbers, personal email addresses, usernames and passwords, and



                                                   22
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 23 of 26




  taxpayer identification numbers. The disclosure of this information would serve little to no

  public interest, and would constitute an unwarranted invasion of the individuals’ privacy.

         67.      In total, 7,757 documents were withheld in whole or in part pursuant to one or

  more FOIA exemptions.

         68.      A description of all of the material withheld in whole or in part pursuant to FOIA

  Exemptions, and the bases for asserting those Exemptions, are set forth in the Vaughn index

  attached hereto as Exhibit I.

         69.      The attached Vaughn index includes one entry for each document over which one

  or more FOIA exemptions are asserted.

         70.      The Vaughn index is organized as follows:

               a. The first column, “Entry” provides a reference number for the entries on the

                  index.

               b. The second and third columns, “Bates Begin” and “Bates End,” provide the

                  production Bates page range of the document for which one or more FOIA

                  Exemptions is being asserted.

               c. The fourth column, “Date or Date Range,” reflects the date of the document in

                  question, where that information is available. A date range typically refers to an

                  email chain that took place over multiple days.

               d. The fifth column, “Author/From,” indicates the author or sender of a document or

                  communication, where that information is available.

               e. The sixth column, “Recipient(s)/To,” indicates the recipient(s) of a document or

                  communication, where that information is available.

               f. The seventh column, “CC,” reflects any individuals copied on a communication.

                                                   23
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 24 of 26




               g. The eighth column, “BCC,” reflects any individuals blind-copied on a

                  communication.

               h. For email chains involving multiple messages (or “links”), the Author/From,

                  Recipient(s)/To, CC, and BCC columns in the Vaughn index generally reflect the

                  information for the most recent email in the chain.

               i. The ninth column, “Additional Attorney Involvement,” records the names of any

                  attorney whose involvement in the document in question may be relevant for the

                  exemption being asserted, but whose name does not otherwise appear in another

                  column in the entry for that document.

               j. The tenth column, “Exemption(s) Asserted,” indicates which FOIA exemption(s)

                  are being asserted as to the document.

               k. The eleventh column, “Withheld in Full/Part” indicates whether a document was

                  withheld in full (that is, the document was produced with full-page redactions on

                  every page), or withheld in part (that is, only part of the document was redacted).

               l. The twelfth column, “Basis for Exemption,” explains the basis for the claimed

                  FOIA exemption(s). Where more than one exemption is claimed for a single

                  document, this column of the Vaughn index entry for that document includes a

                  paragraph for each claimed exemption in this column. Similarly, where more

                  than one privilege under Exemption 5 is asserted as to a document, the Vaughn

                  index entry for that document includes a paragraph for each privilege asserted.

                                                  Summary

         71.      In sum, in response to Plaintiff’s FOIA request—which was extremely broad in

  terms of the subject matter and the time period it covered—the Forest Service conducted a

                                                   24
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 25 of 26




  thorough search of all files and systems reasonably likely to contain records responsive to the

  request.

          72.    The responsive documents identified by this search included a large proportion of

  documents that were subject to one or more privileges, particularly the attorney-client privilege

  and work product protection. This was due to the fact that the search encompassed documents in

  connection with multiple prior litigations involving Plaintiff and the Forest Service, and that

  Plaintiff refused to narrow its request to exclude documents created in connection with those

  litigations, which were likely to be privileged.

          73.    Following the search for responsive documents, the Forest Service carefully

  reviewed all of the responsive documents to ensure that the material being withheld was properly

  subject to a FOIA Exemption. Not only that, but the Forest Service voluntarily undertook to

  engage a contractor to review the previously produced documents again, to confirm whether

  there was any additional non-exempt information that could be segregated and released to

  Plaintiff. The Forest Service then re-produced the documents to Plaintiff, having reduced or

  eliminated redactions on a significant number of documents.

          74.    After the review of responsive documents by the Forest Service and the

  contractor, it has been determined that no additional meaningful, non-exempt information

  contained in the documents can be disclosed.

          75.    The Forest Service has attempted to address issues raised by Plaintiff regarding

  the response to the FOIA request where possible, including by extending the end cut-off date of

  the search by nearly eight months, considering the totality of the FOIA request under one

  tracking number, and re-producing all previously produced documents to Plaintiff as individual

  PDFs.

                                                     25
Case 1:18-cv-03065-MEH Document 49-2 Filed 09/11/20 USDC Colorado Page 26 of 26




         76.     Consistent with Plaintiff’s expressed preferences, the Forest Service has also

  included on the Vaughn index entries for each document for which any exemption(s) are

  claimed, even documents identified as duplicates; CC and BCC information which would be

  readily ascertainable to Plaintiff from the face of the documents themselves; and justifications

  for relatively straightforward and legitimate withholdings such as personal telephone numbers

  pursuant to Exemption 6.

         77.     The Forest Service’s efforts to accommodate Plaintiff’s preferences and to

  address their concerns where possible have substantially increased the effort and resources

  required to produce documents and a Vaughn index in connection with this FOIA request.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

  and correct, to the best of my knowledge and belief.

         Executed this 11th day of September, 2020

                                               /s Jenna Sloan
                                               Jenna Sloan
                                               Director, Strategic Planning
                                               U.S. Forest Service, Rocky Mountain Region




                                                  26
